227 S.W.3d 560 (2007)
William A. STONEKING, Jr., Appellant,
v.
Shirley Anne STONEKING, Respondent.
No. WD 67449.
Missouri Court of Appeals, Western District.
July 10, 2007.
William A. Stoneking, Jr., Villa Park, IL, appellant, pro se.
Susan D. Szczucinski, Overland Park, KS, for respondent.
Before PATRICIA A. BRECKENRIDGE, P.J., ROBERT G. ULRICH, and JAMES M. SMART, JJ.

ORDER
PER CURIAM.
William A. Stoneking, Jr. appeals the denial of his numerous motions relating to the child of his marriage to Shirley Ann Stoneking (now Shirley Anne Lincoln). Mr. Stoneking filed these motions after this court affirmed the trial court's modification of the judgment dissolving his marriage to Mrs. Lincoln in which the trial court granted Mrs. Lincoln sole legal custody of their child. Mr. Stoneking currently appeals the trial court's denial of: (1) expenses that he incurred for traveling to visit his child; (2) his motion to terminate child support; and (3) his motion to modify child custody. Mrs. Lincoln requests damages pursuant to Rule 84.19 for Mr. Stoneking's allegedly frivolous appeal. The judgment is affirmed, and the motion for damages is denied. Rule 84.16(b).